COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Harold Wayne Cherry v. The State of Texas

Appellate case number:    01-12-00763-CR

Trial court case number: 65798

Trial court:              23rd District Court of Brazoria County

        This case was abated and remanded to the trial court on December 19, 2012. In the order
of abatement, we directed the trial court to execute a certification of appellant’s right to appeal,
to determine whether appellant wishes to pursue the appeal, and to determine whether appellate
counsel should be appointed, whether appellant was intending to hire an attorney, or whether
appellant intended to proceed pro se. The court reporter has filed a transcript of the hearing on
our abatement order, showing that appellant wishes to pursue this appeal and that appellate
counsel had previously been appointed. A supplemental clerk’s record has also been filed,
containing a certification of appellant’s right to appeal indicating that appellant has the right to
appeal and an order appointing Tom Stickler to represent appellant on appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.

      The reporter’s record is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 35.2, 35.3(c).

        Appellant’s brief is ORDERED to be filed within 30 days of the date the reporter’s
record is filed. See TEX. R. APP. P. 38.6(a).

       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: _/s/ Harvey Brown
                    Acting individually       Acting for the Court

Date: January 24, 2013